Case 9:17-cv-81261-WPD Document 66-1 Entered on FLSD Docket 11/13/2018 Page 1 of 17




                 Exhibit A
Case 9:17-cv-81261-WPD Document 66-1 Entered on FLSD Docket 11/13/2018 Page 2 of 17



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

   ALL-TAG CORP.,                               CASE NO. 17-81261-CIV-DIMITROULEAS

                  Plaintiff,
          v.

   CHECKPOINT SYSTEMS, INC.

               Defendant.
   _______________________________________/

                          DECLARATION OF SEBOLATITO ADEYEMI

          Sebolatito Adeyemi declares and states as follows:

          1.      I have personal knowledge of and am competent to testify to the facts stated in

   this Declaration.

          2.      I have been employed as an eDiscovery consultant for the last seven years. I have

   been employed by Epiq for the last six years. For the last three years, my role is and has been

   Senior Project Manager.

          3.      Epiq is a worldwide provider of legal services, serving law firms, corporations,

   financial institutions, and government agencies by offering eDiscovery consulting and solutions,

   among a host of other services. Epiq’s eDiscovery services include eDiscovery forensics and
   collection, processing and hosting, managed document review, and technology-assisted review.

          4.      Epiq has been retained to provide eDiscovery services to Checkpoint Systems,

   Inc. (“Checkpoint”) in the above-captioned matter. Those services include consulting, data

   collection, processing and hosting, keyword searching, reporting, and other related services.

          5.      I am the Epiq Senior Project Manager on this matter. I am familiar with the

   services that have been, and will be provided to Checkpoint, and the costs associated with those

   services as provided under the contract governing this matter.

          6.      Checkpoint’s cost to process and promote documents to a review database for this
   matter is $115.00 per gigabyte.
Case 9:17-cv-81261-WPD Document 66-1 Entered on FLSD Docket 11/13/2018 Page 3 of 17




          7.      Checkpoint’s cost to host data for this matter is $9.00 per gigabyte per month.

          8.      There are additional costs to Checkpoint in this matter for ingestion and filtering,

   OCR for processing exceptions, project manager time, and technical time.

          9.      At Checkpoint’s request, Epiq has collected over 2.6 terabytes of data from

   designated Checkpoint custodians and certain Checkpoint network drives and computers.

          10.     Checkpoint’s counsel provided Epiq with a list of 157 search terms. Epiq ran

   those searches on the data collected from Checkpoint and reported on the list of search hit

   results. A copy of the Search Hit Report is attached hereto as Exhibit 1 (“First Search Hit

   Report”).

          11.     The First Search Hit Report resulted in a total of 1,507,460 documents plus

   families across the 157 search terms.

          12.     The Document Hit Count is the number of documents that hit on the search term.

          13.     The Document Hit + Family Count is the number of documents that hit on the

   search term, including their full families.

          14.     The Unique Hit Count is the number of documents that hit on the search term and

   no other search term.

          15.     The Unique Hit + Family Count represents the full document families that hit on

   the search term and no other search term.
          16.     Checkpoint’s counsel subsequently asked Epiq to create a new search hit report

   that excludes all documents and families that are “Unique” hits, with the exception of “All-Tag”

   related search terms (Search Nos. 5-7). A copy of this Search Hit Report is attached hereto as

   Exhibit 2 (“Second Search Hit Report”).

          17.     The Second Search Hit Report resulted in a total of 980,558 documents plus

   families across the 157 search terms. The size of the 980,558 documents is 685.63 gigabytes, not

   including the text within the data collection and associated metadata. In my experience, a data

   population of this size will contain approximately 750 gigabytes of data after including
   document text and metadata.

                                                    2
Case 9:17-cv-81261-WPD Document 66-1 Entered on FLSD Docket 11/13/2018 Page 4 of 17




            18.   Epiq’s estimate to process and promote 980,558 documents (comprising

   approximately 685.63 gigabytes of data) to a review database is approximately $140,000.

            19.   Epiq’s estimate to host 980,558 documents (comprising approximately 750

   gigabytes of data) in a review database is approximately $6,750 per month.

            20.   It is difficult to estimate the cost of producing 750 gigabytes of data without first

   imaging all 980,558 documents to get a production page count. Based on an assumption of five

   pages per document, Epiq’s estimate to prepare 980,558 documents for production is

   approximately $246,540.

            21.   Checkpoint’s counsel also requested that Epiq create a search hit report with 19

   modified or combined search terms. Each of the terms used in the 19 modified searches were

   used as stand-alone searches in the First and Second Search Hit Reports. A copy of this Search

   Hit Report is attached hereto as Exhibit 3 (“Third Search Hit Report”).

            22.   One of the modified searches reflected in the Third Search Hit Report is for the

   search term (agreement* AND (exclud* OR exclusiv*)). That search term expression resulted in

   31,258 document hits plus families. Ex. 3, Third Search Hit Report – Search No. 2.

            23.   This is significantly less than the total of 569,527 document hits plus families that

   resulted from searching these terms individually, as reflected in the Second Hit Report. Ex. 2,

   Second Hit Report – Search No. 2 (agreement* - 238,586 hits), Search No. 48 (exclud* -
   159,967 hits), Search No. 49 (exclusiv* - 170,974 hits).

            24.   Another of the modified searches reflected in the Third Search Hit Report is for

   the search term (YouTube AND (“All Tag” OR “All-Tag” OR “AllTag”)). That search term

   expression resulted in 382 document hits plus families. Ex. 3, Third Search Hit Report – Search

   No. 7.

            25.   This is significantly less than the total of 51,471 hits plus families that resulted

   from search the term “YouTube” individually, as reflected in the Second Hit Report. Ex. 2,

   Second Hit Report – Search No. 155.



                                                     3
Case 9:17-cv-81261-WPD Document 66-1 Entered on FLSD Docket 11/13/2018 Page 5 of 17




            26.   Another of the modified searches reflected in the Third Search Hit Report is for

   the search term (audit AND deactivat*). That search term expression resulted in 32,838

   document hits plus families. Ex. 3, Third Search Hit Report – Search No. 14.

            27.   This is significantly less than the total of 474,085 document hits plus families that

   resulted from searching these terms individually, as reflected in the Second Hit Report. Ex. 2,

   Second Hit Report – Search No. 12 (audit – 114,013 hits), Search No. 38 (deactivat* - 340,072

   hits).

            28.   Another of the modified searches reflected in the Third Search Hit Report is for

   the search term (advertis* AND (RF OR “RF Label*”)). That search term expression resulted in

   29,891 document hits plus families. Ex. 3, Third Search Hit Report – Search No. 15.

            29.   This is significantly less than the total of 379,308 document hits plus families that

   resulted from searching these terms individually, as reflected in the Second Hit Report. Ex. 2,

   Second Hit Report – Search No. 1 (advertis* - 97,829 hits), Search No. 103 ((RF or “RF

   Label*”) – 281,479 hits).

            30.   Exhibit 3 contains 15 other examples of searches that could be significantly

   reduced in size by combining or modifying search terms.

   Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true and

   correct.


                         12
   Executed on November _____, 2018




   Sebolatito Adeyemi




                                                    4
Case 9:17-cv-81261-WPD Document 66-1 Entered on FLSD Docket 11/13/2018 Page 6 of 17




                         ADEYEMI
                 DECLARATION

                         EXHIBIT 1

          FIRST SEARCH HIT
               REPORT
Case 9:17-cv-81261-WPD Document 66-1 Entered on FLSD Docket 11/13/2018 Page 7 of 17




                                                                          Search Hit Report


                                     Client:         Epiq_Production
                                 Project ID:         ZHR0072-Checkpoint
                            Date Searched:           10/21/2018
                         Parent Doc in DB:           4469763
                           Total Doc in DB:          5693479
                                 Total Hits:         1062473
                Total Hits w/ Attachments:           1507460
                             Total GB Size:          828.76
                                    % Hits:          18.66%


     Search #              Search Term                          Document Hit Count        Document Hit + Family Unique Hit Count         Unique Hit + Family
                                                                                          Count                                          Count
                       1 advertis*                                             53045                     97829                 8321                            8530

                       2 agreement*                                           110003                    238586                24746                        22255

                       3    Redacted                                            2623                      5423                     157                          150

                       4       Redacted                                          768                      2437                     207                          254

                       5 "All Tag"                                             14237                     40689                       0                            0

                       6 "All-Tag"                                             14237                     40689                       0                            0

                       7 "AllTag"                                               1862                      3109                     151                          171

                       8 Andy NEAR2 Gilbert                                      279                       488                       0                            0

                       9 anticompet*                                                 50                      72                      0                            0

                      10 antitrust                                              1436                      2951                      38                           25

                      11 asialco                                               14803                     29378                 3068                            3724

                      12 audit                                                 49507                    114013                 9550                            9781

                      13 Redacted                                              24299                     67524                 5671                            5882

                      14 barrier*                                               8128                     22813                     800                          808

                      15           Redacted                                     8036                     16046                 1157                            1256

                      16           Redacted                                      165                       241                      10                           10

                      17 (below NEAR3 cost) OR "below cost"                     2477                      8139                     623                          768

                      18                  Redacted                              4868                     15589                     368                          437

                      19 bid                                                   34674                     81663                 8318                            7633

                      20 "Blu Ray" OR "Blu-Ray"                                 5004                     10323                     283                          288

                      21           Redacted                                    28989                     62595                 3402                            3938

                      22 "business plan*"                                       8731                     17496                 1675                            1751

                      23 bundel*                                                     25                      39                      2                            2

                      24 bundl*                                                11595                     58590                 2407                            2586

                      25 Catalyst                                               4313                     14794                     293                          315

                      26    Redacted                                                  0                       0                      0                            0

                      27 Catherine NEAR2 Berry                                   151                       299                       4                            4

                      28 certified                                             24886                     68478                 3487                            3697

                      29 "comp tag"                                             1672                      7697                     208                          198

                      30 comparable                                             8187                     58875                     441                          519

                      31 comparison                                            31855                     88496                 4552                            7492
Case 9:17-cv-81261-WPD Document 66-1 Entered on FLSD Docket 11/13/2018 Page 8 of 17



            32 competit*                                71090   131044    8901    9349

            33 Redacted                                   326      760      13      16

            34 Controltek                                1907     2672      30      35

            35 cripple                                    437      805       2       2

            36 Reda                                    139468   231026   38632   39747

            37   Redacted                               10135    15214       0       0

            38 deactivat*                              170434   340072   45971   49271

            39 decept*                                   1244     2400      16      22

            40 delay                                    50193   126499    9966   12091

            41 destroy*                                 80748   152791   20400   25232

            42 DiLonardo                                  669     1138      62      87

            43 discount                                 56008   108602    9979   14136

            44         Redacted                         43241    72701    8672    9646

            45 domin*                                  109022   211086    6756    7723

            46 Redacted                                 11354    29899     659     690

            47 evaluation                               28697    87035    3458    3403

            48 exclud*                                  40926   159967    5917    7123

            49 exclusiv*                                61157   170974    9706   10561

            50 "F.E. Moran" OR "femoransecurity.com"      115      228       1       1

            51 failure                                  37650   148746    4403    5619

            52               Redacted                   73222   120550   18750   19518

            53 field NEAR5 test                          2758    18240     314     383

            54 foreclos*                                  482      990      45      44

            55 freeze*                                  16856    63846    1808    2031

            56 fulfillment                              20271    62686    3452    4205

            57 Fulmer                                    1948     3080     284     347

            58                    Redacted                332      525       5       4

            59            Redacted                       3646    17746     172     227

            60 hurt*                                    10724    34544    1279    2250

            61 illegal                                   7851    42207     977    1009

            62 ILRT OR "Industry Loss Reduction           421     1269      43      27
               Team"
            63 interchangeable                           1053    16740      96     142

            64 "Intensive care"                           288      499      23      19

            65 Redact                                    6269     9937      35      40

            66 inferior                                  1513     8473     341     336

            67 Jeanne NEAR2 Simenc                        110      216       4       4

            68 Kennedy                                  18105    40397    1032    1158

            69 kill*                                    34014    98928    3256    3555

            70 "Labels {&} Labeling" OR                   165      399       3       3
               "labelsandlabeling.com"
            71 Lance NEAR2 Weeden                         136      295       1       1

            72 Lanham                                    6128    13201      79      80

            73 Liethen                                   2072     3146     323     349

            74 lock* NEAR4 down                          3257     6269     741     809

            75 lock* NEAR4 out                           3376    22098     425     517

            76 "loss leader"                               66      274       0       0
Case 9:17-cv-81261-WPD Document 66-1 Entered on FLSD Docket 11/13/2018 Page 9 of 17



             77 "LP Magazine" OR "Loss Prevention           5272     9977     719     807
                Magazine"
             78 Market NEAR5 Share                         13019    29075       0       0

             79 Melissa NEAR2 Steg                             0        0       0       0

             80 Redac                                      12476    20558     329     327

             81 monopol*                                     732     1417      92     132

             82 "most wanted"                               1139     1983      33      34

             83 "Multi Packaging Solutions" OR multipkg     8473    18544     898     914

             84 Nedap                                      17322    34003    1656    1770

             85 Redacte                                      947     1823      41      54

             86 Redacted                                   38056    83361    4873    4912

             87 Redacted                                   11709    17906    1464    1540

             88 preclude*                                   1813    16743      78      88

             89 "preferred supplier"                         771     1879      11      11

             90 "press release"                            14095    25639       0       0

             91 price NEAR2 list                           15790    39293    4304    4159

             92             Redacted                         446      767      27      29

             93 "profit margin"                             3552     7976     289     347

             94 promotion                                  23937    64891    3237    3659

             95 Redact                                     13627    44623    1320    1235

             96 Redacte                                     2613     5351      35      35

             97 reactivat*                                  6951    19205     461     402

             98 refund                                     11424    39843    1571    1921

             99 Releas*                                   219026   416516   35872   38616

            100 reliabil*                                   7783    35494     455     407

            101 "renounces {and} disclaims"                    1        2       0       0

            102 reward                                      7036    12301     817     864

            103 RF OR "RF Label*"                         124551   281479   20813   23046

            104 "R.I.P."                                     427    14635      16      20

            105 Redacted                                   64493   110926       0       0

            106   Redacted                                 64493   110926       0       0

            107    Redacted                                19827    32325    4029    4381

            108 RuMe                                         890     1668      81      74

            109 Redact                                        34       68       2       3

            110 Redacted                                    2036     5442      38      55

            111 "security guard"                            3557     7755     150     165

            112 Seidel                                       492     1056       7       2

            113 Sekura                                       531     1627      33      29

            114 Sensormatic                                23361    54481    2382    2609

            115 "SenTech EAS Corp*" OR SenTech              4656     9093     147     152

            116 settle*                                    30876    80002    5271    6701

            117 share NEAR5 market                         13019    29075       0       0

            118 share NEAR10 revenue                        2708     7114     139     247

            119 share NEAR10 sales                          7981    18479    1221    1221

            120 Sherman                                    21262    45330    3002    3297

            121 Silveira                                    4046     7463     126     158
Case 9:17-cv-81261-WPD Document 66-1 Entered on FLSD Docket 11/13/2018 Page 10 of 17



            122 sole                                  32454   120596    3043    3859

            123 Redacte                                9712    21874     337     312

            124 "Source Tagging" NEAR10 Conference     5523     8751    1184    1274

            125 "Source Tagging" NEAR10 Symposium     10142    17766    2097    2316

            126 "Stanley Black {&} Decker, Inc." OR   25204    53585    2559    2719
                Stanley
            127 steal                                  9952    36218     606     773

            128 strength*                             32103    94295    3259    3543

            129 studies                               15430    33164    1792    1874

            130 study                                 35125    68189    3481    3687

            131 survey                                84783   170410   21109   24235

            132 Redac                                   222      286      41      54

            133 Tahoe                                  5524    11845     135     149

            134 threat                                11171    26618     810     859

            135 timeliness                             1170     2880      99     112

            136        Redacted                        3625     6716      52      55

            137   Redacted                            11437    27304     591     731

            138 transfer NEAR10 cost                   2502    10054     234     254

            139 Redacte                                6284    26607     339     326

            140 TUV                                    6539    15139     400     422

            141 Tyco                                  21519    52335    3415    3727

            142 Redac                                 46575    81442   14767   16030

            143 undercut*                               567     1481      20      31

            144 unisource                              2943     6409      13      13

            145 "Universal Surveillance"                908     2929       4       7

            146 USS                                    9411    33840     758     905

            147 (video OR CCTV) NEAR3 surveillance     6451    15516     245     271

            148 Redact                                 5835    13978     113     108

            149   Redacted                            64239   106516    8101    7335

            150        Redacted                       13718    21715       0       0

            151 weakness*                              6292    15742     187     193

            152   Redacted                             5938    12541     105     127

            153        Redacted                          14       14       0       0

            154 "X-LOB"                                 164      365      49      72

            155 YouTube                               25034    51471    8996   12258

            156 Mary NEAR2 DeLaney                      529      739     211     206

            157 McUmber OR McCumber                     254      360      59      52
Case 9:17-cv-81261-WPD Document 66-1 Entered on FLSD Docket 11/13/2018 Page 11 of 17




                          ADEYEMI
                  DECLARATION

                         EXHIBIT 2

       SECOND SEARCH HIT
            REPORT
Case 9:17-cv-81261-WPD Document 66-1 Entered on FLSD Docket 11/13/2018 Page 12 of 17




                                                                         Search Hit Report


                                     Client:        Epiq_Production
                                 Project ID:        ZHR0072-Checkpoint
                            Date Searched:          11/1/2018
                         Parent Doc in DB:          4469763
                           Total Doc in DB:         5693479
                                 Total Hits:        600403
                Total Hits w/ Attachments:          980558
                             Total GB Size:         685.63
                                    % Hits:         10.55%


     Search #              Search Term                         Document Hit Count        Document Hit + Family Unique Hit Count         Unique Hit + Family
                                                                                         Count                                          Count
                       1 advertis*                                            44724                     88310                       0                           0

                       2 agreement*                                           85257                    212451                       0                           0

                       3     Redacted                                          2466                      5124                       0                           0

                       4         Redacted                                       561                      2110                       0                           0

                       5 "All Tag"                                            14237                     40689                       0                           0

                       6 "All-Tag"                                            14237                     40689                       0                           0

                       7 "AllTag"                                              1862                      3109                     151                         180

                       8 Andy NEAR2 Gilbert                                     279                       488                       0                           0

                       9 anticompet*                                                50                      72                      0                           0

                      10 antitrust                                             1398                      2875                       0                           0

                      11 asialco                                              11735                     24883                       0                           0

                      12 audit                                                39957                    100917                       0                           0

                      13 Redacted                                             18628                     50616                       0                           0

                      14 barrier*                                              7328                     21385                       0                           0

                      15           Redacted                                    6879                     14403                       0                           0

                      16           Redacted                                     155                       231                       0                           0

                      17 (below NEAR3 cost) OR "below cost"                    1854                      6932                       0                           0

                      18                 Redacted                              4500                     15090                       0                           0

                      19 bid                                                  26356                     70681                       0                           0

                      20 "Blu Ray" OR "Blu-Ray"                                4721                      9940                       0                           0

                      21           Redacted                                   25587                     57622                       0                           0

                      22 "business plan*"                                      7056                     14960                       0                           0

                      23 bundel*                                                    23                      37                      0                           0

                      24 bundl*                                                9188                     45132                       0                           0

                      25 Catalyst                                              4020                     14434                       0                           0

                      26    Redacted                                                 0                       0                      0                           0

                      27 Catherine NEAR2 Berry                                  147                       295                       0                           0

                      28 certified                                            21399                     60472                       0                           0

                      29 "comp tag"                                            1464                      7461                       0                           0

                      30 comparable                                            7746                     31120                       0                           0

                      31 comparison                                           27303                     79195                       0                           0
Case 9:17-cv-81261-WPD Document 66-1 Entered on FLSD Docket 11/13/2018 Page 13 of 17



             32 competit*                                62189   120149   0   0

             33 Redacted                                   313      744   0   0

             34 Controltek                                1877     2632   0   0

             35 cripple                                    435      803   0   0

             36 Redact                                  100836   180362   0   0

             37   Redacted                               10135    15214   0   0

             38 deactivat*                              124463   280404   0   0

             39 decept*                                   1228     2378   0   0

             40 delay                                    40227   108315   0   0

             41 destroy*                                 60348   122317   0   0

             42 DiLonardo                                  607     1047   0   0

             43 discount                                 46029    91944   0   0

             44         Redacted                         34569    62274   0   0

             45 domin*                                  102266   198495   0   0

             46 Redacted                                 10695    28809   0   0

             47 evaluation                               25239    81981   0   0

             48 exclud*                                  35009   147804   0   0

             49 exclusiv*                                51451   157556   0   0

             50 "F.E. Moran" OR "femoransecurity.com"      114      227   0   0

             51 failure                                  33247   141596   0   0

             52                 Redacted                 54472    99436   0   0

             53 field NEAR5 test                          2444    17691   0   0

             54 foreclos*                                  437      864   0   0

             55 freeze*                                  15048    60147   0   0

             56 fulfillment                              16819    57658   0   0

             57 Fulmer                                    1664     2702   0   0

             58                    Redacted                327      519   0   0

             59            Redacted                       3474    17488   0   0

             60 hurt*                                     9445    18094   0   0

             61 illegal                                   6874    40780   0   0

             62 ILRT OR "Industry Loss Reduction           378     1110   0   0
                Team"
             63 interchangeable                            957    16578   0   0

             64 "Intensive care"                           265      438   0   0

             65 Redact                                    6234     9894   0   0

             66 inferior                                  1172     8067   0   0

             67 Jeanne NEAR2 Simenc                        106      212   0   0

             68 Kennedy                                  17073    38486   0   0

             69 kill*                                    30758    91878   0   0

             70 "Labels {&} Labeling" OR                   162      396   0   0
                "labelsandlabeling.com"
             71 Lance NEAR2 Weeden                         135      294   0   0

             72 Lanham                                    6049    13076   0   0

             73 Liethen                                   1749     2677   0   0

             74 lock* NEAR4 down                          2516     5235   0   0

             75 lock* NEAR4 out                           2951    21426   0   0

             76 "loss leader"                               66      274   0   0
Case 9:17-cv-81261-WPD Document 66-1 Entered on FLSD Docket 11/13/2018 Page 14 of 17



             77 "LP Magazine" OR "Loss Prevention           4553     9044   0   0
                Magazine"
             78 Market NEAR5 Share                         13019    29075   0   0

             79 Melissa NEAR2 Steg                             0        0   0   0

             80 Redac                                      12147    20204   0   0

             81 monopol*                                     640     1223   0   0

             82 "most wanted"                               1106     1945   0   0

             83 "Multi Packaging Solutions" OR multipkg     7575    17532   0   0

             84 Nedap                                      15666    31680   0   0

             85 Redacte                                      906     1765   0   0

             86 Redacted                                   33183    77168   0   0

             87 Redacted                                   10245    16167   0   0

             88 preclude*                                   1735    16642   0   0

             89 "preferred supplier"                         760     1868   0   0

             90 "press release"                            14095    25639   0   0

             91 price NEAR2 list                           11486    31961   0   0

             92             Redacted                         419      738   0   0

             93 "profit margin"                             3263     7463   0   0

             94 promotion                                  20700    58130   0   0

             95 Redacte                                    12307    41819   0   0

             96 Redacte                                     2578     5314   0   0

             97 reactivat*                                  6490    18709   0   0

             98 refund                                      9853    37628   0   0

             99 Releas*                                   183154   348154   0   0

            100 reliabil*                                   7328    32232   0   0

            101 "renounces {and} disclaims"                    1        2   0   0

            102 reward                                      6219    11356   0   0

            103 RF OR "RF Label*"                         103738   247749   0   0

            104 "R.I.P."                                     411    12151   0   0

            105   Redacted                                 64493   110926   0   0

            106   Redacted                                 64493   110926   0   0

            107     Redacted                               15798    26301   0   0

            108 RuMe                                         809     1573   0   0

            109 Redact                                        32       65   0   0

            110 Redacted                                    1998     5384   0   0

            111 "security guard"                            3407     7565   0   0

            112 Seidel                                       485     1051   0   0

            113 Sekura                                       498     1598   0   0

            114 Sensormatic                                20979    51289   0   0

            115 "SenTech EAS Corp*" OR SenTech              4509     8893   0   0

            116 settle*                                    25605    71051   0   0

            117 share NEAR5 market                         13019    29075   0   0

            118 share NEAR10 revenue                        2569     6815   0   0

            119 share NEAR10 sales                          6760    17075   0   0

            120 Sherman                                    18260    41138   0   0

            121 Silveira                                    3920     7286   0   0
Case 9:17-cv-81261-WPD Document 66-1 Entered on FLSD Docket 11/13/2018 Page 15 of 17



            122 sole                                  29411   112162   0    0

            123 Redacte                                9375    21485   0    0

            124 "Source Tagging" NEAR10 Conference     4339     7373   0    0

            125 "Source Tagging" NEAR10 Symposium      8045    15252   0    0

            126 "Stanley Black {&} Decker, Inc." OR   22645    50371   0    0
                Stanley
            127 steal                                  9346    32338   0    0

            128 strength*                             28844    85037   0    0

            129 studies                               13638    27616   0    0

            130 study                                 31644    63173   0    0

            131 survey                                63674   141262   0    0

            132 Reda                                    181      225   0    0

            133 Tahoe                                  5389    11691   0    0

            134 threat                                10361    21217   0    0

            135 timeliness                             1071     2725   0    0

            136        Redacted                        3573     6658   0    0

            137 Redacted                              10846    26506   0    0

            138 transfer NEAR10 cost                   2268     9697   0    0

            139 Redact                                 5945    15864   0    0

            140 TUV                                    6139    14610   0    0

            141 Tyco                                  18104    48056   0    0

            142 Red                                   31808    58957   0    0

            143 undercut*                               547     1447   0    0

            144 unisource                              2930     6374   0    0

            145 "Universal Surveillance"                904     2922   0    0

            146 USS                                    8653    30389   0    0

            147 (video OR CCTV) NEAR3 surveillance     6206    15186   0    0

            148 Redact                                 5722    13839   0    0

            149   Redacted                            56138    98707   0    0

            150        Redacted                       13718    21715   0    0

            151 weakness*                              6105    15497   0    0

            152   Redacted                             5833    12385   0    0

            153     Redacted                             14       14   0    0

            154 "X-LOB"                                 115      288   0    0

            155 YouTube                               16038    36726   0    0

            156 Mary NEAR2 DeLaney                      318      516   0    0

            157 McUmber OR McCumber                     195      305   0    0
Case 9:17-cv-81261-WPD Document 66-1 Entered on FLSD Docket 11/13/2018 Page 16 of 17




                          ADEYEMI
                  DECLARATION

                         EXHIBIT 3

          THIRD SEARCH HIT
              REPORT
Case 9:17-cv-81261-WPD Document 66-1 Entered on FLSD Docket 11/13/2018 Page 17 of 17




                                                                           Search Hit Report


                                     Client:      Epiq_Production
                                 Project ID:      ZHR0072-Checkpoint
                            Date Searched:        10/31/2018
                         Parent Doc in DB:        4469763
                           Total Doc in DB:       5693479
                                 Total Hits:      88614
                Total Hits w/ Attachments:        243745
                             Total GB Size:       339.23
                                    % Hits:       1.56%


     Search #            Search Term                               Document Hit Count     Document Hit + Family Unique Hit Count         Unique Hit + Family
                                                                                          Count                                          Count
                       1 (agreement* AND (bundel* OR                               2214                  31528                     606                         1147
                         bundle*))
                       2 (agreement* AND (exclude* OR                             19884                 100276                12351                        44320
                         exclusiv*))
                       3 (audit AND ("All Tag" OR "All-Tag" OR                     2254                   4933                     626                          864
                         "AllTag"))
                       4 (comparison AND ("All Tag" OR "All-Tag"                   1442                  15495                     219                          547
                         OR "AllTag"))
                       5 (destroy* AND ("All Tag" OR "All-Tag"                      892                  13179                     328                          558
                         OR "AllTag"))
                       6 (domin* AND ("All Tag" OR "All-Tag" OR                    2384                  17154                     229                          406
                         "AllTag"))
                       7 (YouTube AND ("All Tag" OR "All-Tag"                       220                    382                      37                           55
                         OR "AllTag"))
                       8 (competit* AND ("All Tag" OR "All-Tag"                    4116                  11832                     982                         1221
                         OR "AllTag"))
                       9 ((RF OR "RF label*") AND ("All Tag" OR                    5178                  15174                     757                         1437
                         "All-Tag" OR "AllTag"))
                      10 (destroy* AND competit*)                                  3830                   7754                 1405                            2145

                      11 (domin* AND competit*)                                    5640                  12605                 2654                            4713

                      12 (kill* AND competit*)                                     5374                   9877                 1776                            3206

                      13 (audit AND (RF OR "RF Label*"))                           7942                  33890                 2471                            4345

                      14 (audit AND deactivat*)                                    7709                  32838                 3456                            6329

                      15 (advertis* AND (RF OR "RF Label*"))                       7267                  29891                 1113                            2284

                      16 (promotion AND (RF OR "RF Label*"))                       4321                  13775                 1125                            2302

                      17 (discount AND (RF OR "RF Label*"))                       11143                  32523                 1863                            3731

                      18 (bid AND (RF OR "RF Label*"))                             5153                  15155                 1316                            2327

                      19 (deactivat* AND (RF OR "RF Label*"))                     45680                 131992                30436                        62351
